Citation Nr: 0738076	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  97-32 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches and 
dizziness, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

2.  Entitlement to an effective date earlier than November 
29, 2005, for the grant of a 50 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
February 1973, and from November 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from two separate decisions.  

In an August 1997 rating decision, the RO, inter alia, denied 
service connection for headaches with dizziness, as due to 
undiagnosed illness.  The veteran filed a notice of 
disagreement (NOD) in September 1997, and the RO issued a 
statement of the case (SOC) in October 1997.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 1997.

In June 1998, the veteran testified during a hearing before 
RO personnel at the RO; a transcript of the hearing is of 
record.

In September 1999, the veteran testified during a hearing 
before a Veterans Law Judge; a transcript of the hearing is 
of record.

In August 2000 and June 2003, the Board remanded to the RO 
the claim for service connection for further development.  

In November 2003, the veteran was afforded another hearing at 
the RO before a Veterans Law Judge; a transcript of the 
hearing is also of record.

In April 2004, the Board remanded the claim for service 
connection to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for further action.  After completing the 
requested action, the AMC continued denial of the veteran's 
claim (as reflected in the January 2005 supplemental SOC 
(SSOC)) and returned the matter to the Board for further 
appellate consideration.

This appeal also arises from a March 2005 rating action in 
which the RO continued the veteran's 30 percent rating for 
his service-connected PTSD.  The veteran filed a notice of 
disagreement (NOD) in April 2005, and the RO issued a 
statement of the case (SOC) in May 2005.  The veteran filed a 
substantive appeal (via a VA Form 9) in June 2005.

In a July 2006 rating action, the RO awarded the veteran a 50 
percent rating for his PTSD, effective November 29, 2005.  In 
a September 2006 statement, the veteran withdrew his claim 
for an increased rating for PTSD and stated that he was 
satisfied with the 50 percent rating; however, he expressed 
disagreement with the effective date for the award of the 50 
percent rating.  In February 2007, the RO issued a SOC on the 
matter of the veteran's entitlement to an effective date 
earlier than November 29, 2005, for the grant of 50 percent 
rating for PTSD, and the veteran filed a substantive appeal 
(via a VA Form 9) in March 2007.

In July 2007, the Board notified the appellant that the VLJ 
that conducted the prior Board hearing was no longer with the 
Board, and that he was entitled to another hearing, if he so 
desired.  The letter indicated that, if no response was 
received in 30 days, it would be assumed that he did not want 
another Board hearing.  The veteran did not respond.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's headaches and dizziness have been 
attributed to a known clinical diagnosis (cervical spine 
disease), not to undiagnosed illness or other medically 
unexplained multi-symptom illness, and there is no medical 
nexus between the diagnosed disability and service.

3.  In December 2002, private treatment records were received 
showing treatment for the service-connected PTSD; these 
records constitute an informal claim for an increased rating 
for PTSD.  

4.  On July 22, 2003, the veteran filed a formal claim for a 
rating in excess of 30 percent for his PTSD.

5.  In a July 2006 rating action, the RO increased the rating 
for PTSD to 50 percent, effective November 29, 2005, the date 
of a VA examination.

6.  Private medical evidence appears to provide evidence from 
which it is factually ascertainable that, as of April 23, 
2002, the veteran's PTSD has been manifested by occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches and 
dizziness, to include as due to undiagnosed illness or other 
qualifying chronic disability, are not met. 38 U.S.C.A. §§ 
1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2007).

2.  Affording the veteran the benefit of the doubt, the 
criteria for an effective date of April 23, 2002 for the 
award of a 50 percent rating for PTSD are met.  38 U.S.C.A. 
§§ 5101, 5103, 5103A, 5107, 5110, 7105(b) (West 2002); 38 
C.F.R. §§ 3.159, 3.400, 20.200, 20.202, 20.302(b), 20.1103 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

As regards the claim for an earlier effective date for the 
award of 50 percent rating for PTSD, in view of the Board's 
favorable disposition of the claim on appeal, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.

Regarding the veteran's claim for service connection for 
headaches and dizziness, an April 2004 post-rating letter 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate claims for service 
connection as due to undiagnosed illness or other qualifying 
chronic disability.  A November 2005 post-rating RO letter 
notified the veteran what information and evidence was needed 
to substantiate a claim for service connection.  Both letters 
notified the veteran what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  In addition, both letters requested 
that the veteran submit any evidence in his possession that 
pertained to the claim.  A March 2006 letter informed the 
appellant how disability evaluations and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  Further, the July 2006 SSOC reflects 
readjudication of the claim after issuance of that letter.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; post-service private 
medical records; outpatient treatment records from VA Medical 
Center (VAMC) in Salisbury, North Carolina; and reports of VA 
examination.  Also of record and considered in connection 
with the appeal is the transcript of the veteran's RO and 
Board hearings, as well as various written statements by and 
on the veteran's behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that his headaches and dizziness are 
secondary to his period of service in the Persian Gulf, 
pursuant to the provisions of 38 U.S.C.A. § 1117.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f).

During the pendency of this appeal, Congress revised 38 
U.S.C.A. § 1117, effective March 1, 2002.  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 38 C.F.R. § 
3.317(a)(2).  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2011.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following:  fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

Inasmuch as the veteran in this case served in the Southwest 
Asia Theater of Operations from January 1991 to May 1991, the 
Board finds that he is a Persian Gulf War veteran within the 
meaning of the applicable statute and regulation.

The question remains, however, as to whether the record 
presents a sound medical basis for concluding that his 
claimed symptoms are manifestations of undiagnosed illness or 
qualifying chronic disability associated with his Persian 
Gulf War service.  After reviewing the evidence of record in 
light of the above-noted legal authority, the Board finds 
that service connection for headaches and dizziness is not 
warranted.

Service medical records are silent as to complaints or 
findings of headache or dizziness.  An April 1991 record 
indicates that the veteran did not report having any diseases 
or injuries while in was in the Southwest Asia region.

Post-service, a July 1992 private medical record from D.G., 
M.D. reflects that the veteran complained of dizziness.  The 
diagnosis was disorder of equilibrium, by history.

On January 1993 VA examination, the veteran reported that his 
headaches began in May 1991 with a frequency of the attacks 
at one to two a month.  The pain was on the right.  The 
headaches were often associated with a dizzy, wobbly 
sensation.  The diagnosis was episodic headaches, possible 
tension, negative neurological examination.

The report of a November 1995 Persian Gulf registry 
examination shows that the veteran reported having headaches 
once or twice a week in the bitemporal area that went to his 
neck and upper shoulder for two to three hours.  He also 
reported having dizzy spells.

A February 1996 VA treatment record shows that the veteran 
continued to have headaches on and off and a February 1997 VA 
treatment record shows that the veteran complained of 
headaches on left temporal area.

On March 1997 VA examination, the veteran reported that he 
had a variety of headaches.  It was noted that the veteran 
had a magnetic resonance imaging (MRI) in February 1996 of 
the head and a computed tomography (CT), which were described 
as negative.  The veteran reported that the headaches began 
three to four years ago.  The pertinent diagnosis was 
headaches, cause unknown with associated left facial 
asymmetry of unknown etiology.  Neurologic examination was 
negative.

A November 1997 VA treatment record reflects a diagnosis of 
dizzy spells and headache.

A March 1998 VA treatment record shows that the veteran 
complained of headaches involving the left side of head and 
neck.  The diagnosis was probable cervicogenic headaches.

A March 1998 private medical record from B.O., Jr., M.D. 
shows a diagnosis of tension headaches.

In June 1998, during an RO hearing, the veteran testified 
that he would get headaches on the left side and down the 
neck area.

During his September 1999 Board hearing, the veteran 
testified that his headaches were more on the side, around 
the back of the head, which occurred for the past eight years 
since he came back from Desert Storm.  He stated that he also 
had neck pain, but had headaches and neck pain separately, as 
well.

September 2000 statements from the veteran's spouse and his 
sisters, C.M. and E.A., indicate that the veteran has 
complained of headaches.

On August 2002 VA examination, it was noted that an April 
1996 MRI of the cervical spine revealed a herniated disc at 
C5-C6.  The diagnosis after physical examination was combined 
tension, muscle contraction headaches.

During to the November 2003 Board hearing, the veteran 
testified that, in June or July 1991, after returning from 
the Persian Gulf, he reported that he had headaches and 
dizziness.  He also stated that he had not had these 
headaches or dizziness prior to being deployed to the Persian 
Gulf.

A January 2004 VA treatment record states that the veteran 
reported experiencing headaches since 1991.  The diagnosis 
was longstanding headaches, by history.

On August 2004 VA examination, the veteran reported that he 
began having headaches in 1991 and he continued to have them 
currently with a daily frequency.  After physical examination 
and review of the claims file, the diagnosis was combined 
tension muscle contraction headaches.

In an October 2004 addendum, the August 2004 VA examiner 
stated that because the veteran's headaches began after his 
discharge from service in 1991, it was his opinion that the 
veteran's combined tension muscle contraction headaches were 
not as likely as not related to his military service.  The 
examiner did not address the etiology of the veteran's 
dizziness.

On December 2004 VA examination, the veteran reported that he 
did not have symptoms of objects spinning around him or him 
spinning around objects.  His symptoms of dizziness involved 
him being "swimmy-headed" and "lightheaded".  The veteran 
stated that when he had these episodes, he felt somewhat 
unsteady.  The diagnosis continued to be combined 
tension/muscle contraction headaches.

In a March 2005 addendum, the December 2004 VA examiner 
opined that it was quite probable that the veteran's 
lightheadedness that he reported during the December 2004 VA 
examination was related to his hypertension and medication.  
However, he stated that this would be more adequately 
addressed by a general medical evaluation where the examiner 
was better trained to comment as to this condition.

In June 2005, the veteran underwent a general VA medical 
examination.  The veteran reported that he had a pain in his 
neck and when he would get the pain in the neck, he would 
also get a headache.  In addition, he stated that the 
headaches were the same kind of pain that he would get when 
the pain radiated down the left arm.  After physical 
examination, the veteran was diagnosed with degenerative disc 
disease and degenerative joint disease of the cervical spine.  
Further, the pertinent diagnoses were headaches and 
dizziness, both most likely secondary to the veteran's 
cervical spine disease.

On May 2006 VA examination, the veteran again reported having 
a pain in the neck that almost always caused him to get 
dizzy.  The examiner opined that the veteran had a history of 
some dizziness and headaches, both of which he felt to be 
diskogenic in nature.  The pertinent diagnoses were 
headaches, secondary to cervical spine disease, and 
dizziness, most likely secondary to cervical spine 
degenerative joint disease.

As noted above, the June 2005 and May 2006 VA examiners both 
attributed the veteran's headaches to his cervical spine 
degenerative joint disease.  These opinions were based on 
physical examination and review of the veteran's claims file.  
Further, there are no other medical opinions addressing the 
etiology of the veteran's headaches and dizziness.  As the 
veteran's headaches and dizziness have been attributed to a 
known clinical diagnosis, and not to an undiagnosed disorder 
or medically unexplained multi-symptom illness, service 
connection under the provisions of 38 U.S.C.A. § 1117 is 
precluded.

Furthermore, the record presents no basis for a grant of 
service connection for headaches and dizziness on any other 
basis.  There is no evidence of any complaints, findings, or 
diagnosis pertinent to headaches or dizziness during service.  
Although the veteran asserts that he reported having 
headaches upon his return from the Persian Gulf, there is no 
objective evidence of a complaint of headaches while the 
veteran was in service.  In fact, the April 1991 service 
medical record noted above indicates that the veteran did not 
report having any injuries or diseases while he was in 
service.  Further, there is no medical opinion of a nexus 
between the veteran's current headaches and dizziness and his 
period of service, and the veteran has not identified or even 
alluded to the existence of any such opinion evidence.

In addition to the medical evidence, the Board has considered 
the veteran's assertions, including those advanced during the 
RO and Board hearings, as well as the lay statements offered 
on his behalf (to include by his wife and sisters).  However, 
as indicated above, this claim turns on the medical matters 
of diagnosis and etiology, matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  To the extent that any of the lay 
assertions are being offered on either point, the Board notes 
that none of the lay affiants is shown to have the 
appropriate medical training and expertise to competently 
render a probative (persuasive) opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As such, the lay assertions in this 
regard have no probative value.  

For all the foregoing reasons, the claim for service 
connection for a chronic disorder manifested by headaches and 
dizziness, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117, must be denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2007).  Specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action that demonstrates intent to apply for an identified 
benefit may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2007).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157 (2007).  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1) (2007), the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this regulation apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b) 
(2007).

The date of receipt of evidence from a private physician or a 
lay person will be accepted as an informal claim for 
increased benefits when the evidence furnished by or on 
behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  See 38 C.F.R. 
§ 3.157(b)(2)(2007). 

Review of the claims file reveals that the veteran filed a 
claim for increase for his PTSD on July 22, 2003.  In a July 
2006 rating decision, the RO increased the rating for PTSD 
from 30 to 50 percent, effective November 29, 2005.  The 
increase was based on a November 29, 2005 VA examination 
report that, according to the RO, was the first indication of 
an increase in the severity of the veteran's PTSD symptoms.  

The Board notes that an effective date earlier than November 
29, 2005 is possible if there is medical evidence from which 
it is factually ascertainable that an increase in disability 
had occurred within one year prior to the July 22, 2003 
claim.  38 C.F.R. § 3.400(o)(2).  Considering the claim in 
light of this legal authority, the Board finds that, 
affording the veteran the benefit of the doubt, an effective 
date of April 23, 2002 for the grant of a 50 percent rating 
for PTSD is warranted.

Psychiatric disabilities other than eating disorders are 
rated pursuant to the criteria of a General Rating Formula.  
See 38 C.F.R. § 4.130 (2007).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Reports of psychiatric examination and treatment frequently 
include a GAF score.  According to the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a Global Assessment of Functioning (GAF) scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2007).

Private treatment records from H.B., Jr., M.D., dated from 
April 23, 2002 to December 2002, were received by the RO in 
December 2002.  The April 23, 2002 record shows hat the 
veteran reported that he was having lot of difficulty 
recently, including jumping in his sleep, and waking up 
sweaty and with a fast heart beat.  He indicated that he was 
unable to get many of the chores done around the house and 
had to get help for the first time with things that needed to 
be done.  Mental status examination revealed that his 
intellect was grossly intact.  It was noted that his memory 
continued to be spotty for events during the military 
service.  His affect was a little distant and judgment was 
poor.  Orientation was intact.  His mood was pretty bland.  
It was noted that he was having a hard time just getting his 
routine taken care of.  It was indicated that nightmares were 
being particularly bothersome, flashbacks continued to be 
extremely problematic and concentration was becoming 
increasingly impaired.  The diagnosis was PTSD with 
concentration impairment and employment impact.  The assigned 
GAF score was 40.  

A September 2002 private treatment record from Dr. H.B., Jr. 
indicates that the veteran reported having a lot more 
depression recently, which he though might be due to the news 
about Iraq that brought back memories from the Gulf War.  
Mental status examination and GAF score revealed similar 
findings as the July 2002 and August 2002 private treatment 
records.

An October 2002 private record from Dr. H.B., Jr. notes that 
the veteran reported being able to sleep better.  However, he 
was having a lot of rumination about the Gulf War.  The 
mental status examination and GAF score remained the same as 
previous examinations.

A December 2002 private record from Dr. H.B., Jr. shows that 
the veteran continued to have a lot of difficulty sleeping.

A July 2003 private record from Dr. H.B., Jr. indicates that 
the veteran's affect was flat.  Mental status examination 
revealed similar findings as previous medical records.  
January 2004 and June 2004 private records from Dr. H.B., Jr. 
also revealed similar findings as previous medical records.  

On August 2004 VA examination, the veteran reported having 
trouble sleeping.  He reported that he lived with his wife.  
He did some chores around the house.  He also had few 
friends.  He stated that he sat around the house a lot and 
did not watch much television.  He only went to church 
occasionally.  The veteran currently worked for RJR for the 
past 28 years and he did not miss work due to his PTSD 
symptoms.  Mental status examination revealed that the 
veteran was an alert, cooperative man, who was casually but 
neatly dressed.  He answered questions and volunteered 
information.  He was pleasant and exhibited no bizarre motor 
movements or tics.  His mood was calm and friendly and his 
affect was appropriate.  He stated that he had nightmares two 
or three times a month and some intrusive thoughts.  He had 
no homicidal or suicidal ideation or intent and there was no 
impairment of thought processes or communication.  There were 
no delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three.  His memory, 
both remote and recent, appeared to be good.  Insight and 
judgment appeared to be adequate as was intellectual 
capacity.  The GAF score was 55 with mild to moderate 
impairment of psychosocial functioning.

A September 2004 private record from Dr. H.B., Jr. indicates 
that he veteran continued to have difficulty sleeping.  
Mental status examination revealed that the veteran's 
intellect was intact.  His memory was good for recent events, 
but poor for what happened in the service.  His affect was 
flat and his judgment was poor.  His mood was extremely bland 
at this point.  The diagnosis was PTSD with concentration 
impairment and employment impact.  The GAF score was 40.

A February 2005 private treatment record from Dr. H.B., Jr. 
reveals similar findings at the September 2004 private 
record.  The veteran's mood was noted to be bland, depressed, 
and sad.  The diagnosis was PTSD with concentration 
impairment, sleep pattern disturbance, isolation, and severe 
employment impact.  The assigned GAF score was 40.

In a November 2005 statement, the veteran's spouse stated 
that the veteran was very withdrawn and did not like to be 
with a crowd.

On November 2005 VA examination, the veteran reported that he 
was lethargic and less involved with everything in his life.  
He did not socialize much, stayed to himself, and spent a lot 
of his time just sitting.  The veteran stated that he had 
sleep disturbance with both difficulty falling asleep and 
interrupted sleep.  He had nightmares two or three times a 
week along with some intrusive thoughts.  He stated that he 
was anxious, easily startled, uncomfortable in crowds and 
hypervigilant.  He was also short-tempered.  He did not talk 
about his experiences or watch things on television related 
to the current Gulf War.  The veteran stated that he was 
moody, his appetite was sporadic, and his concentration was 
poor.  He was sad and cried on occasion and had decreased 
interest and energy.  The veteran continued to work for RJR 
where he had been working for 29 years.  He stated he used up 
his sick leave and vacation days a day at a time and did not 
miss any other work.  He continued to live with his wife.  He 
did not do any activities around the house anymore.  He also 
did not have any friends.  He sat around and did not have any 
hobbies or interests anymore.  He also no longer went to 
church.

Mental status examination revealed that the veteran was an 
alert, cooperative, friendly man who was casually, but 
appropriately dressed.  He had no loose associations or 
flight of ideas.  He also had no bizarre motor movements or 
tics.  His mood was a bit tense but cooperative and friendly.  
His affect was appropriate.  He stated that he had nightmares 
and intrusive thoughts.  He had no homicidal or suicidal 
ideation.  There was no impairment of thought processes of 
communication.  There were no delusions, hallucinations, 
ideas of reference or suspiciousness.  He was oriented times 
three and his memory, both remote and recent, appeared to be 
good.  His insight and judgment appeared to be adequate, as 
was his intellectual capacity.  The currently assigned GAF 
score was 51, noted to represent moderately serious 
impairment of psychosocial functioning.  The examiner noted 
that the veteran had occupational and social impairment with 
deficiencies in most areas such as family relations.  His 
mood was withdrawn and he did not participate in social 
activities.  He also no longer went to church and no longer 
constructively interacted with his wife.  He was continuing 
to work and that was his only activity.

In a February 2006 memo, the November 2005 VA examiner stated 
that the veteran's GAF score was in the range of 50 to 60 
with it being 51 down toward the more greater degree of 
impairment.  He did not think that the veteran's GAF score, 
as indicated, was either in the 40s or the 60s or any other 
scale.

As noted above, under 38 C.F.R. § 3.157(b)(2), the date of 
receipt of evidence from a private physician will be accepted 
as an informal claim for increased benefits when the evidence 
is within the competence of the physician and shows the 
reasonable possibility of entitlement to benefits.  The 
record shows that private outpatient treatment records were 
received in December 2002 and those records do show a 
reasonable possibility of entitlement to a 50 percent rating 
for PTSD.  Hence, the Board accepts those records as an 
informal claim to an increased rating for PTSD.  

The Board notes that the April 23, 2002 private medical 
record and subsequent private medical records from Dr. H.B., 
Jr. reflect the veteran's symptoms of memory loss regarding 
the Gulf War experiences, as well as veteran has flat affect, 
poor judgment, and a sad and depressed mood.  Further, the 
veteran has been shown to have sleep impairment.  As this 
evidence indicates flattened affect, impairment of long-term 
memory, impaired judgment, and disturbances of motivation and 
mood, this evidence tends to document symptoms consistent 
with a 50 percent rating.  The Board acknowledges that, 
although on August 2004 VA examination, the symptoms shown 
were not as severe as those shown in the private medical 
records from Dr. H.B., Jr.  However, considering the totality 
of the record, the Board finds that, collectively, the VA and 
private medical evidence is at least relatively even balanced 
on the question of whether, prior to November 29, 2005-or, 
more specifically, beginning on April 23, 2002-the veteran 
met the criteria for the 50 percent rating for his PTSD.  
There is no other medical evidence within one year of the 
December 2002 informal claim that can establish an effective 
date earlier than April 23, 2002 for the 50 percent rating 
for PTSD.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the medical evidence noted above, and affording the 
appellant the benefit of the doubt, the Board finds that an 
effective date of April 23, 2002 (with the one-year period 
prior to the veteran's December 2002 informal claim for an 
increased rating for PTSD) for the assignment of the 50 
percent rating for PTSD is warranted.  See 38 C.F.R. 
§ 3.400(o)(2).




ORDER

Service connection for headaches and dizziness, to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is denied.

An effective date of April 23, 2002, for the award of a 50 
percent rating for PTSD is granted, subject to the legal 
authority governing the payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


